                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:18CR102

        vs.
                                                                           ORDER
JONATHAN A. VALENTINE,

                        Defendant.


       This matter is before the Court on the defendant’s request for copies of his criminal docket
sheet, judgment and commitment, plea agreement, and amended judgment. (Filing No. 45). The
defendant requests the copies be provided at no cost because he is indigent.
       The defendant pleaded guilty and was sentenced, after which a judgment was entered on
December 11, 2018. (Filing No. 36). An amended judgment was entered on December 14, 2018,
to correct clerical error. (Filing No. 38). The defendant did not timely appeal and the Court denied
his request to file a notice of appeal out of time and denied the defendant’s request for
reconsideration. (Filing Nos. 40, 44).
       Other than this motion for copies, the defendant has no motions or cases pending before
this court, and the defendant makes no showing as to why he needs these documents. The
defendant does not have the right to receive copies of documents without payment, even if he has
leave to proceed in forma pauperis. See 28 U.S.C. § 1915; Lewis v. Precision Optics, Inc., 612
F.2d 1074, 1075 (8th Cir. 1980). Though the defendant states he needs these documents to pursue
an ineffective assistance of counsel claim, he has not yet filed any motion for postconviction relief.
See 28 U.S.C. § 753(f); see also Chapman v. United States, 55 F.3d 390, 390-91 (8th Cir.
1995)(stating any request for a free transcript prior to the filing of a 28 U.S.C. § 2255 motion is
premature).   Accordingly, the court is not inclined to order copies of documents made at
government expense without a pending appeal or some showing of need for the documents. The
defendant may, of course, pay the costs of preparing the copies of the filings. Accordingly,


       IT IS ORDERED:
       1. The defendant’s request for free copies (Filing No. 45) is denied.
       2. The defendant may purchase copies of the requested documents at a rate of $0.50 per
page from the Clerk’s Office of the United States District Court.
       3. The Clerk is directed to mail a copy of this Order to the defendant at his last known
address.


       Dated this 31st day of May, 2019.
                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                2
